 



Exhibit 10.39
LOS ANGELES

                TRIO -TECH INTERNATIONAL PTE LTD           Reg. No.: 1976023M  
  1 7 NOV 2004

         
8 November 2004
  BY:    
 
       

INDUSTRIAL DEVELOPMENT (HIGH-RISE) DEPARTMENT
JTC Corporation
The JTC Summit
8 Jurong Town Hall Rd
Singapore 609434
Attention: Ms Ginny P L LAM
ACCEPTANCE OF OFFER OF TENANCY FOR THE PREMISES AT UNIT #03-07/08 BLK 1008 TOA
PAYOH NORTH TOA PAYOH NORTH INDUSTIRAL ESTATE SINGAPORE 318996

  1.   We refer to your letter of Offer dated 3 November 2004 for the Tenancy
and hereby confirm our acceptance of all the covenants, terms and conditions of
the Offer.     2.   We are currently on GIRO, thus we enclose herewith a cheque
for the amount of S$2,202.74 and a Banker’s/Insurance Guarantee for the amount
of S$1,918.80 (I month’s rental and service charge) as security deposit as
confirmation of our acceptance.     3.   Please be informed that we are taking
over the fixtures and fittings from the existing tenant Geist Communications Pte
Ltd in accordance with Clause 2.13(b) of your letter of offer.

         
 
  Name of Authorised signatory   : /s/ Soon Siew Kuan
 
  Designation   Director of Logistics
 
       
 
  For and on behalf of: TRIO-TECH    
 
  INTERNATIONAL PTE LTD In the    
 
  presence of:    
 
       
 
  Name of witness:   /s/ Jalene Ng  
 
  NRIC No.   S8237997E

                 
 
  REGIONAL HEAD OFFICE   1008 Toa Pay6h North #03-09 Singapore 318996   Tel!
62653300   Fax:62596355
 
               
 
  DISTRIBUTION OFFICE   1008 Toa Payoh North #03-16 Singapore 318996   Tel:
63549700   Fax:62599971
 
               
 
  TEST & MANUFACTURING.:   1004 Toa Payoh North #07-01 Singapore 318995   Tel:
62540255   Fax:62537060

 



--------------------------------------------------------------------------------



 



     
 
  SPECIMEN BANK’S/FINANCE COMPANY’S/
 
  INSURANCE COMPANY’S GUARANTEE FORM

GUARANTEE
(Please use guarantor’s letterhead)
TO:JTC CORPORATION
       THE JTC SUMMIT
       8 JURONG TOWN HALL ROAD
       SINGAPORE 609434
WHEREAS:
[TRIO-TECH INTERNATIONAL PTE LTD] of [1008 TOA PAYOH NORTH 03-09 SINGAPORE
318996] (The Tenant) is a tenant of the premises known as [UNIT #03-07/08 BLK
1008 TOA PAYOH NORTH TOA PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE 318996] (“the
Premises”) pursuant to a letter of offer dated [3 November 2004] from you to and
duly accepted by the Tenant (“the Tenancy”, which expression shall include any
written amendments made to the Tenancy from time to time).
IN CONSIDERATION OF your agreeing to grant the Tenancy and pursuant to a term of
the Tenancy, we, the undersigned, hereby unconditionally undertake to pay to you
from time to time on first demand the sum or aggregate sums not exceeding [$___]
(“the Full Guaranteed Sum”) if accompanied by your statement that the Tenant is
in breach of any of the Tenant’s Obligations to you under the Tenancy and that
the amount demanded is due and payable to you and remains unpaid Provided That
our liability under this Guarantee shall not exceed the Full Guaranteed Sum.
Our liability under this Guarantee shall be that of a principal debtor and not
by way of surety and such liability shall not be discharged or affected by any
event, act or omission whereby our liability would have been discharged if we
had been a surety.
This Guarantee is valid from [1 October 2004] and shall expire on [29
February 2008] (1he expiry datel and our liability hereunder shall cease in
respect of any claims made after the expiry date.
Notwithstanding that this Guarantee may not have expired, our liability
hereunder shall cease forthwith upon our paying to you the Full Guaranteed Sum
to be held by you as a security deposit under the Tenancy.
[Date :
[Signature, names and designations of authorised signatories of Bank/Finance
Company/Insurance Company and rubber stamp of Bank/Finance Company/Insurance
Company]

 



--------------------------------------------------------------------------------



 



(JTC CORPORATION LOGO) [a12628a1262800.gif]
Please quote our reference when replying
Our Ref : JTC(L) 3279/199 Temp 10
Corporation
3 November 2004

       
 
  JTC Corporation  
 
  The JTC Summit  
TRIO-TECH INTERNATIONAL PTE LTD
  8 Jurong Town Hall Road  
1008 TOA PAYOH NORTH
  Singapore 609434  
 
   
 
  contact  
#03-09
  mntr. MWne 1800 568 7000
SINGAPORE(318996)
  main he 6560 0056
 
  By Local Urgent Mail (65) 6565 5301
(Attention: MRS LEE SIEW KUAN
  website www.jtc.gov.sg

Dear Sirs,
OFFER OF TENANCY FOR FLATTED FACTORY SPACE

1   We are phased to offer a tenancy of the Premises subject to the covenants,
terms and conditions in the annexed Memorandum of Tenancy No. 27.09 (“the MT)
and in this letter (collectively called “the Offer’).   2   2.1The Premises:

      Private Lot A0618406 also known as Unit #03-07/08 (“the Premises”) in BLK
1008 TOA PAYOH NORTH      in the TOA PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE
318996 as delineated and edged in red on the plan attached to the Offer.

     2.2 Term of Tenancy:

      3 years (“the Term”) with effect from 1 December 2004 (‘the Commencement
Date”).

     2.3 Tenancy:

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   In the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

 



--------------------------------------------------------------------------------



 



2

     2.4 Area:

      Approximately 164 square metres (“the Area”).

     2.5 Rent:

  (a)   Discounted rate of $9.45 per square metre per month on the Area, for so
long as you shall occupy by way of tenancy an aggregate floor area of 5,000 to
9,999 square metres in the Building or in the various dated factories belonging
to us; and     (b)   Discounted rate of $165 per square metre per month on the
Area, in the event that the said aggregate floor area occupied is at any time
reduced to between 1,000 to 4,999 square metes in the Building or in the various
flatted factories belonging to us; and     (c)   Normal rate of $9.95 per square
metre per month on the Area, in the event that the said aggregate floor area
occupied is at any time reduced to below 1,000 square metres (when the discount
shall be totally withdrawn) with effect from the date of reduction in the said
aggregate floor area,         (“Rent”) to be paid without demand and in advance
without deduction on the 1st day of each month of the year (ie: 1st of January,
February, March, etc.). After your first payment is made in accordance with
Clause 3 of this letter and the attached Payment Table, the next payment shall
be made on 01 January 2005.

     2.8 Mode of Payment:

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashiers Order, cheque).     (b)   Thereafter during the
Term, you shall pay Rent, Service Charge and GST by Interbank GIRO or any other
mode to be determined by us.

 



--------------------------------------------------------------------------------



 



3

  (c)   You have an existing account with us from which we shall deduct the
aforesaid payments. You are therefore not required to submit a duly completed
GIRO form as part of the Mode of Due Acceptance. But I you wish to have a
separate GIRO account to meet the aforesaid payments, please complete the GIRO
deduction form enclosed.

     2.9 Authorised Use :

      You shall use the Premises for the purpose of manufacturing and assembly
of electronics equipment only and for no other purpose whatsoever (“the
Authorised Use”).

     2.10 Approvals :

      The Tenancy is subject to approvals being obtained from the relevant
governmental and statutory authorities.

     2.11 Possession of Premises:

  (a)   Subject to your acceptance of the Offer, keys to the Premises shall be
made available to you within the period of two (2) months prior to the
Commencement Date.     (b)   From the date you accept the keys to the Premises
(“Possession Date”) until the Commencement Date, you shall be deemed a licensee
upon the same covenants, terms and conditions as in the Tenancy.     (c)   If
you proceed with the Tenancy after the Commencement Date, the licence fee
payable from the Possession Date to the Commencement Date shall be waived
(“Rent-Free Period”). Should you 101 to so proceed, you shall :

  (c1)   remove everything installed by you;     (c2)   reinstate the Premises
to its original state and condition; and     (c3)   pay us a sum equal to the
prevailing market rent payable for the period from the Possession Date up to the
date the installations are removed and reinstatement completed to our
satisfaction,

      without prejudice to any other rights and remedies we may have against you
under the Tenancy or at law.

 



--------------------------------------------------------------------------------



 



4
          2.12 Loading Capacity:
(a) Normal (Ground & Non-ground) Floor Premises
You shall comply and ensure compliance with the following restrictions :

  (a1)   maximum loading capacity of the goods lifts in the Building; and    
(a2)   maximum floor loading capacity of 15 kiloNewtons per square metre of the
Premises on the 03 storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

          2.13 Take-over of Premises:
(a) Vacant Possession
The Offer is subject to Geist Communications Pte Ltd returning vacant possession
of the Premises by 30 September 2004.
(b) Take-over of Fixtures and Fittings
If, however, you are taking over the Premises in its existing state and
condition, including all the fixtures and fittings installed by or belonging to
Geist Communications Pte Ltd (“the Said Installations U) then :

  (b1)   You shall accept the Premises including the Said Installations in its
condition existing at the Commencement Date or the acceptance of the keys to the
Premises by you, whichever is the earlier (‘the Control Date”).     (b2)   You
shall immediately or within such period as shall be stipulated in writing by us,
at your own cost and expense, ensure that :

  (b2.1)   the Said Installations have been approved in writing by us and that
plans on the Said Installations have been submitted to and approved in writing
by us;

 



--------------------------------------------------------------------------------



 



5

  (b2.2)   the Said Installations comply fully with all our guidelines and
requirements (through the Building Control Unit), and those of the relevant
governmental and statutory authorities, prevailing at the Control Date;     (03)
  such or all of the Said Installations not approved by us under b2. 1) or which
have failed to comply with (b2.2) are demolished and removed, subject to clauses
2.11, 2.12 and 2.13 of the MT; and

  (b3)   At the termination of the Term, by expiry or otherwise, you shall
remove the Said Installations, and reinstate the Premises in accordance with
clause 2.22 of the MT.

          2.14 Option for Renewal of Tenancy :

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following :

  (b1)   there shall be no breach of your obligations at the time you make your
request for a further term, and at the expiry of the Term;     (b2)   the
duration of the further term shall be mutually agreed upon;     (b3)   the rent
payable shall be at a revised rate to be determined by us, having regard to the
market rent of the Premises at the time of granting the further term. Our
determination of the rent shall be final and conclusive; and     (b4)   the
tenancy for the further term shall be upon the same covenants, terms and
conditions except for the duration, rent security deposit (which shall be
equivalent to three (3) month’s rent and service charge instead of two
(2) months), and excluding a covenant for renewal of tenancy.

 



--------------------------------------------------------------------------------



 



6

3   Mode of Due Acceptance       The Offer shall lapse if we do not receive the
following by 12 November 2004:

  (a)   Duly signed letter of acceptance (in duplicate) of the Offer, in the
form set out in the Letter of Acceptance attached (Please date as required in
your letter of acceptance)     (b)   Payment of the sum set out in the Payment
Table attached.     (c)   Duly completed GIRO authorization form.

4   Please note that payments made prior to your giving us the other items
listed above may be cleared by and credited by us upon receipt. However, if
those other items are not forthcoming from you within the time stipulated
herein, the Offer shall Apse and there shall be no contract between you and us
arising hereunder. Any payments received shall then be refunded to you without
interest and you shall have no claim of whatsoever nature against us.   5  
Rent-Free Period       As the Commencement Date will not be deferred, we advise
you to accept the Offer as soon as possible and to collect the keys to the
Premises on the scheduled date in order to maximize the Rent-Free Period
referred to in Clause 2.11 (c) of this letter.   6   Variation to the Tenancy :
      Any variation, modification, amendment, deletion, addition or otherwise of
the Offer shall not be enforceable unless agreed by both parties and reduced in
writing by us. No terms or representation or otherwise, whether expressed or
implied, shall form part of the Offer other than what is contained herein.

 



--------------------------------------------------------------------------------



 



7

7   Car-Parking Scheme       The carpark for BLK 1008 TOA PAYOH NORTH is
currently managed by P-PARKING INTERNATIONAL PTE LTD and you will have to
observe and be bound by all the rules and regulations governing the use and
operation of the carpark. You are requested to contact

736B GEYLANG ROAD
SINGAPORE 389647
Tel: 67494119
Fax: 67493689
on your use of the carpark.

8   Electricity Connection:       Upon your acceptance of the Offer, you are
advised to proceed expeditiously to engage a registered Electrical consultant to
submit two sets each of electrical single-line diagrams and electrical layout
plans to and in accordance mith the requirements of our Faclities Management
Section, Operations Support Department of our Customer Services Group, for
endorsement before an application is made to SP Services Ltd to open in account
for electricity connection.       Phase contact the Facilities Management
Section at BIk 25 Kallang Avenue #05-02 Kallang Basin Industrial Estate
Singapore 339416 for their requirements.

 



--------------------------------------------------------------------------------



 



8

9   To guide and assist you, We endose a Schedule of Statutory Controls for
Flatted Factory Occupants.

Yours faithfully
: /s/ Ginny P L Lam
INDUSTRIAL DEVELOPMENT (HIGH-RISE) DEPARTMENT
INDUSTRIAL PARKS DEVELOPMENT GROUP
JTC CORPORATION
DID: 68833388
FAX: 68855900
Email:lamplg@jtc.gov.sg
ENCS:
Y] Payment Table                          þ GIRO Form(s) þ Specimen BG Plan
þ Specimen Acceptance Form þ MT No. 27.09
þ Schedule of Statutory Controls (SC2)]

 



--------------------------------------------------------------------------------



 



9
PAYMENT TABLE
PREMISES: PRIVATE LOT A0618406 UNIT #03-07108 BLK1008TOA
PAYOH NORTH TOA PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE
318996

                                              Amount +5% GST  
Rent at $9.45 per square metre per month on 164 square metres for the period I
December 2004 to 31 December 2004
  $ 1549.8O             $ 77.49  
$215 per square metre per month on 164 square metres for the period I December
2004 to 31 December 2004
  $ 369.00             $ 18.45  
Total Rent Payable (inclusive & Service Charge)
          $ 1918.80     $ 95.94  
Security Deposit equivalent to three (3) months’ Rent and Service Charge (in
cash or Banker’s Guarantee provided in accordance with Clause 2.7 of this
letter)
  $ 5756.40                  
Less. Equivalent of two (2) month’s Rent and Service Charge (re Off-budget
Measure and GIRO)
  $ 3837.60     $ 1918.80          

 



--------------------------------------------------------------------------------



 



10

                                              Amount +5% GST  
Stamp fee payable on Letter of Acceptance (which we will stamp on your behalf)
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
          $ 188.00          
Sub-Total Payable
          $ 4025.60     $ 95.94  
Add. GST @ 5 %
          $ 95.94          
Total Payable inclusive of GST
          $ 4121.54          

 